Citation Nr: 1802360	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-36 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty from December 1963 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected bilateral hearing loss.  He filed this increased rating claim in June 2015 and was afforded a VA examination in August 2015.  In July 2016, on his VA Form 9 Substantive Appeal, the Veteran reported a worsening in his hearing.  He indicated that his doctor at the Detroit VA Medical Center (VAMC) had noted the worsening on recent examination.  Further, the Veteran's representative, within a December 2017 Informal Hearing Presentation, reported a May 19, 2016, audiology examination at the Detroit VAMC and indicated worsening hearing.  The record before the Board includes VA treatment record dated through February 2015 from the Mountain Home VA Healthcare System, including records from a Knoxville VA audiology clinic.  There are also records dated between August 2015 and May 2016 from the Detroit VAMC.  The May 19, 2016, record indeed shows the Veteran's report to his physician of a worsening in his hearing and an indication by the audiologist that audiometric results have decreased compared to prior testing results.  The May 2016 audiometric results, however, are not within the record before the Board.

Because the Veteran's hearing has seemingly worsened since the August 2015 VA examination, the Board finds a remand is necessary in order to afford him a more contemporaneous examination of his hearing loss disability.  38 U.S.C. 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Additionally, on remand, all updated VA treatment records related to the Veteran's hearing loss should be obtained and associated with the claims file, to include any audiometric results from May 2016.  38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record before the Board any ongoing VA treatment records related to the Veteran's service-connected bilateral hearing loss, to include the audiometric testing results referenced in the May 19, 2016 audiology clinic report.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  

In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  

A complete rationale should be given for all opinions and conclusions expressed. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




